Per Curiam.
The plaintiff sued to recover compensation for personal injuries sustained by him while working as a longshoreman for the defendant John T. Clark & Son, Inc. The trial resulted in a verdict in his favor and against that defendant. The other defendant, who was the owner of the steamship' upon which the accident happened, was exonerated by the jury. The plaintiff’s damages were assessed at $3,000.
The only question argued before us on this rule is the alleged excessiveness of the verdict. Our examination of the testimony leads us to the conclusion that the award of the jury is not so plainly excessive as to justify our setting it aside.
The rule to show cause will be discharged.